ORDER

PER CURIAM.
R & R Company and R & R Company d/b/a R & R Sign Company and Rita Patrick (collective!y, “Sellers”) appeal from the judgments on remand of two divisions of Circuit Court of St. Louis County. The equity and at-law divisions issued judgments following our mandate in the underlying appeal, Berving v. R & R, 70 S.W.3d 10 (Mo.App.2002) (“Berving J”). Sellers allege that the equity and at-law divisions failed to award attorney’s fees on remand for the equity portion of the case and that our holding in Berving I adopted a misstatement of fact which tainted our mandate and the judgments on remand. We have reviewed the briefs of the parties and the record on appeal and find no error. The judgments of the trial courts are affirmed pursuant to Rule 84.16(b). Both parties’ motions for attorney’s fees on this appeal are denied.